NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 have been presented for examination.
Claims 1-4 are allowed.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). All certified copies have been received.
Drawings
The drawings filed 06/24/2019 are accepted by the examiner.
Applicant’s arguments, see Remarks: Page 3, filed 07/06/2021, with respect to the rejection of claims 1-4 under non-statutory double-patenting have been fully considered and are persuasive.  Accordingly, the corresponding rejections have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations are:
In claim 1: “operation braking force control means” corresponding to the brake actuator 20 detailed in paragraph 62
In claims 1 & 3: “detecting means” corresponding to the brake pedal operation amount sensor 13 detailed in paragraph 63
In claims 1-4: “a vehicle control means”, corresponding to the vehicle control ECU 10 detailed in paragraphs 41-42
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-

AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The invention is directed to an automatic vehicle control system generally relating to Adaptive Cruise Control (ACC) that executes controlled driving and braking forces in a way that reduces 
The most remarkable prior arts are Yoneda; Osamu et al. (JP 2011183983 A) and Nagatsuka; Keiichiro et al. (US Pat 9643607).
Yoneda teaches an Adaptive Cruise Control (ACC) system (Page 2 Paragraph 1: “This vehicle control device performs vehicle speed control by constant speed control, inter-vehicle distance control, or the like.”) that adds an operator brake force to the controlled braking force while the vehicle is under control by the ACC with a non-zero driving force (Page 2 Paragraph 1: “When a brake operation by the driver is detected by the brake operation detection means during the vehicle speed control, the vehicle control device determines whether or not the pedal effort in the brake operation is less than or equal to a threshold by the control switching means. In this case, the release of the vehicle speed control is prohibited, and the vehicle speed control at the time of brake operation, which is different from the normal vehicle speed control, is switched. As described above, when a weak braking operation with a pedaling force equal to or less than the threshold is performed, the vehicle speed control corresponding to the time of the brake operation is continuously performed without releasing the vehicle speed control, and the deceleration braking force by the vehicle speed control is applied to the host vehicle.”) 
Nagatsuka teaches the correction of a combined braking operation in an ACC when a longitudinal jerk exceeds a threshold value induced by driver operation.
However, none of the prior art alone or in reasonable combination explicitly teaches in combination with the remaining elements and features of the claimed invention: 
Claim 1: “wherein, in a case where said vehicle control means determines, when driving force with a non-zero value is being applied by said driving force control, based on said operation amount, that an operation of said brake operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, said vehicle control means is configured to; execute said braking force control in such a manner that a time differential value of said controlled braking force during a first period from said second timing to a first terminal timing which is a timing after said second timing matches with a time differential value of said controlled braking force at said second specific timing; and execute said driving force control in such a manner that a time differential value of said controlled driving force during said first period becomes a value less than or equal to a sum of a time differential value of said controlled driving force at said second specific timing and a time differential value of said operation braking force at said second specific timing.” or
Claim 3: “wherein, in a case where said vehicle control means determines, when driving force with a non-zero value is being applied by said driving force control, based on said operation amount, that an operation of said brake operator is initiated at a first timing and thereafter said operation amount continues to increase until a second specific timing immediately before a second timing arrives to become constant at said second timing, when a time differential value of said controlled braking force at said first specific timing is positive, said vehicle control means is configured to;  76execute said braking force control in such a manner that a time differential value of said controlled braking force during a third period from said first timing to a third terminal timing which is a timing after said first timing becomes a value smaller than a time differential value of said controlled braking force at a first specific timing immediately before said first timing as well as execute said braking force 
It is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662